Citation Nr: 1123768	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for lipomas, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

A January 21, 2010 Board decision denied, in pertinent part, service connection for a pulmonary disability, to include as due to Agent Orange exposure, and service connection for lipomas, to include as due to Agent Orange exposure.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2011 Joint Motion (partial) requested that the Court vacate that part of the Board's decision that denied service connection for a pulmonary disability, to include as due to Agent Orange exposure, and service connection for lipomas, to include as due to Agent Orange exposure.  The Court promulgated an Order on January 12, 2011 that essentially granted the Joint Motion.

The January 2010 Board decision also denied service connection for bilateral arm disability (other than lipoma) to include as due to Agent Orange exposure, and service connection for bilateral eye disability, to include defective vision, to include as due to Agent Orange exposure.  The January 2011 Joint Motion did not dispute those decisions and those matters will not be discussed further.

In May 2011 evidence pertinent to the matters on appeal were received by the Board.  The Veteran has waived initial AOJ consideration of this evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The January 2010 Joint Motion of the parties observed that requests to the National Personnel Records Center (NPRC) for the Veteran's service treatment records were not successful.  It was noted that, in March 2005, the RO made a formal finding on the unavailability of the Veteran's service records.  The January 2010 Joint Motion then noted (page 2) as follows:

However, there is no evidence of record that [the Veteran] was advised to seek evidence from alternate or collateral sources.  The Board has a duty to advise [the Veteran] that alternate methods of supporting his claim could be considered.

As noted, in May 2011, evidence pertinent to the matters on appeal was received by the Board.  In an April 2011 letter, C.K., LPC, essentially stated that it was likely that the Veteran's pulmonary disorder and lipomas were related to exposure to Agent Orange during service.  The Board notes that the Veteran may establish service connection for the disabilities on appeal by competent and probative evidence showing that such disabilities are somehow related to service.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  Whether the Veteran's disabilities on appeal are related to exposure to Agent Orange in service, however, is a medical question and requires medical expertise.  As such, the Board finds that a VA physician's opinion would be helpful in this case, 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), and the Veteran should be scheduled for VA examinations to address the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran's service treatment records are largely unavailable, the AOJ should advise the Veteran that he may seek evidence from alternate or collateral sources.  The AOJ must advise the Veteran of his opportunity to submit lay testimony and other alternate sources of evidence in support of his claims.  This evidence may take the following forms; however, the Veteran may submit any other evidence that he finds appropriate: statements from service medical personnel, "buddy" certificates or affidavits; employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated; letters written during service; photographs taken during service; pharmacy prescription records and insurance examinations.

2.  Following completion of the above, and after affording a reasonable period for the Veteran to respond, the Veteran should be scheduled for a VA respiratory examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any pulmonary disability that is related to his active service, to include due to exposure to Agent Orange.  The examiner is asked to reconcile his/her opinion with the opinion contained in C.K., LPC's April 2011 letter.  Rationale should be provided for the opinion offered.

3.  Following completion of the action requested in paragraph number "1." above, and after affording a reasonable period for the Veteran to respond, the Veteran should be scheduled for a VA skin examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any skin disability (lipomas) that is related to his active service, to include due to exposure to Agent Orange.  The examiner is asked to reconcile his/her opinion with the opinion contained in C.K., LPC's April 2011 letter.  Rationale should be provided for the opinion offered.

4.  The AOJ should then readjudicate the issues of entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure, and entitlement to service connection for lipomas, to include as due to Agent Orange exposure.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



